Donald L. Corbin, Justice, dissenting. I respectfully disagree with the majority’s holding that the ballot title, which spans 994 words and purports to summarize an act comprised of twenty-three different sections, sufficiently conveys the act’s content, scope, and import. In my opinion, the excessive length of the title combined with the fact that it fails to convey to the voters the true ramifications of the proposed act renders the ballot title insufficient. While I agree with the majority that length alone will not render a ballot title insufficient, I believe that the length of this ballot title is so excessive and complicated that the voter will not have sufficient time to read and digest it within the time allotted by statute for casting his or her vote. When a voter enters the voting booth, he has five minutes to read, comprehend, and make an informed decision with regard to this proposed act and any other proposed amendments, as well as make choices among a host of local, state, and federal candidates. This court has previously recognized that a ballot title must not be unduly long because the voter is subject to time constraints while in the voting booth. See Christian Civic Action Comm. v. McCuen, 318 Ark. 241, 884 S.W.2d 605 (1994); Gaines v. McCuen, 296 Ark. 513, 758 S.W.2d 403 (1988). The majority attempts to avoid the problem of this title’s excessive length by pointing out that voters have opportunities to educate themselves about this act prior to entering the voting booth. This generalization ignores the fact that this court has long “regarded as axiomatic that the majority of voters, when called upon to vote for or against a proposed measure at a general election, will derive their information about its contents from an inspection of the ballot title immediately before exercising the right of suffrage.” Christian Civic Action Comm., 318 Ark. at 245, 884 S.W.2d at 607. Because its excessive length prohibits the voter from fully reading and comprehending the proposed act, the ballot title fails to adequately inform the voter of the consequence of voting for the proposal. Specifically, the ballot title fails to notify the voters that this proposal circumvents the notion of separation of powers by infringing upon the legislature’s authority of appropriation. To fully understand my complaint, a little history of this proposal is informative. The Governor proposed this use of the tobacco settlement to the General Assembly, the body responsible for budgeting and appropriating state funds. After lengthy debate back and forth, the General Assembly rejected the Governor’s proposal. The Governor has now chosen to make an end run around the legislature by asking the voters of this state to approve an act that their own representatives rejected. The proposal, as now presented as Proposed Initiated Act No. 1, fails to adequately inform the voters that the funds from the tobacco settlement will not be spent or appropriated in the normal course of business. I agree that the ballot title reveals that the settlement cash will be held in a holding fund separate from the state treasury. The ballot title does not, however, sufficiently convey to the voter that this is a significant change in the way that state monies are ordinarily handled. The ballot title is organized in such a manner that defeats this purpose. For example, the creation of the holding fund separate from the state treasury is located near the beginning of the ballot title, while the provision amending Ark. Code Ann. § 19-4-803 (Repl. 1998) and exempting the holding fund “from normal budgeting and appropriation requirements” is hidden within the last eighty-five words of the 994 word title. In this respect, the length of the ballot title hinders the voters’ ability to be fully informed of the sweep of this measure. Moreover, I disagree that the scant information provided in the ballot title sufficiently notifies the voter of the potential impact of this proposal. Stating that the holding fund will be exempt from normal budgetary procedures is not the same as telling the voter that the General Assembly, comprised of elected officials, is prohibited from appropriating any money placed into the holding fund. The ballot title is also misleading in that it states that some expenditures are subject to appropriations by the General Assembly, whereas the text of the act reflects that all monies received as a result of the settlement will first go into this holding fund, which is not under the control of the General Assembly, and will then be divided out among various other funds. I agree with Petitioners that in light of the fact that there is over $1.6 billion dollars at stake, the voter is entitled to an explanation of exactly how the appropriation process is being changed. I am further troubled that if the settlement funds are not subjected to the normal budgeting and appropriation requirements, there will be little or no accountability as to how the funds are spent. Ordinarily, there is ample accountability when the legislature is in charge of appropriating funds, i.e., there is robust debate between the various representatives and senators, who have undoubtedly received input from their constituents, and the matter must be approved by both houses. Here, however, there is no indication that the board in charge of appropriating the settlement funds will be subject to such accountability. This is something that the voters should know. Such information is a material fact that would give the voter “serious ground for reflection” on whether to vote for this proposed act. This omission of a material fact, coupled with its excessive length and complexity, renders this ballot title deficient. I respectfully dissent. Thornton, J., joins in this dissent.